In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-173 CR

____________________


EX PARTE LANE BOURQUE




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2100 (94716, 94717, 94816)




MEMORANDUM OPINION 
	On April 19, 2006, the trial court denied Lane Bourque's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Bourque did not file a response.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  In this case, the trial court did not address the merits of the appellant's petition. 
The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								        CHARLES KREGER
									         Justice  

Opinion Delivered June 28, 2006 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.